NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MATTHEW EDWARDS; et al.,                        No.    17-16459

                Plaintiffs-Appellees,           D.C. Nos.    4:11-cv-04766-JSW
                                                             4:11-cv-04791-JSW
 v.                                                          4:11-cv-05253-JSW

CHRISTOPHER ANDREWS,
                                                MEMORANDUM*
                Objector-Appellant,

 v.

NATIONAL MILK PRODUCERS
FEDERATION, AKA Cooperatives
Working Together; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Northern District of California
                    Jeffrey S. White, District Judge, Presiding

                            Submitted April 27, 2021**
                             San Francisco, California

Before: D.W. NELSON, CLIFTON, and BUMATAY, Circuit Judges.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument, and denies Andrews’ request for oral argument, contained
in his opening brief. See Fed. R. App. P. 34(a)(2).
      Christopher Andrews appeals pro se from the district court’s judgment and

order approving a class action settlement. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      The district court properly found that the plaintiffs’ class notice satisfied

Federal Rule of Civil Procedure 23 and due process because, among other things,

the plaintiffs’ expert opined that at least 75 percent of the class received notice.

See Torrisi v. Tucson Electric Power Co., 8 F.3d 1370, 1374-75 (9th Cir. 1993)

(stating standard of review and indicating that adequate notice is measured by

whether the class as a whole receives adequate notice, not whether all individual

class members receive notice). As for Andrews’ assertion that a Spanish version

of the notice was required, Andrews does not have standing to make this argument.

See Hollingsworth v. Perry, 570 U.S. 693, 705 (2013) (“To have standing, a

litigant must seek relief for an injury that affects him in a ‘personal and individual

way.’”) (simplified); Dixon v. Wallowa Cnty., 336 F.3d 1013, 1020 (9th Cir. 2003)

(refusing to address an argument that the appellant “lack[ed] standing to make”);

Knisley v. Network Assocs., Inc., 312 F.3d 1123, 1127 (9th Cir. 2002) (“[A]

plaintiff must demonstrate standing separately for each form of relief sought.”)

(simplified).

      The district court did not abuse its discretion in awarding each named

plaintiff an incentive payment of $5,000. See In re Online DVD-Rental Antitrust

                                           2
Litig., 779 F.3d 934, 948 (9th Cir. 2015) (explaining standard of review). Contrary

to Andrews’ argument, the disparity between the incentive payment and the

payment to class members is, on its own, insufficient to create a conflict of interest.

See id. at 943. We further note that, in this case, the named plaintiffs were

required to participate in multiple rounds of discovery and to sit for depositions.

See, e.g., Rodriguez v. W. Publ’g Corp., 563 F.3d 948, 958 (9th Cir. 2009)

(incentive awards are intended, among other things, “to compensate class

representatives for work done on behalf of the class”).

      We reject as without merit Andrews’ arguments that the district court

violated his due process and First Amendment rights when it restricted the scope of

his oral argument. See, e.g., Pac. Harbor Cap., Inc. v. Carnival Air Lines, Inc.,

210 F.3d 1112, 1118 (9th Cir. 2000) (“[A]n opportunity to be heard does not

require an oral or evidentiary hearing on the issue. . . . The opportunity to brief the

issue fully satisfies due process requirements.” (citations omitted)).

      We reject as unsupported by the record Andrews’ argument that the district

court abused its discretion in overruling Andrews’ objections regarding the public

availability of the expert reports produced for the case.

      AFFIRMED.




                                           3